Citation Nr: 1313918	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  09-32 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an effective date earlier than January 31, 2000, for the award of service-connected compensation for a left median nerve injury.

2.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease, status post reconstruction, and chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1978.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Baltimore, Maryland, Department of Veterans Affairs (VA) Regional Office (RO), which continued a 10 percent evaluation for right knee disability and granted service connection for traumatic injury to the left median nerve, assigning a 10 percent rating, effective February 5, 2008.  The Veteran appealed the right knee disability evaluation and the effective date of the left median nerve injury award.

In a November 2009 Decision Review Officer (DRO) decision, the Veteran was assigned an earlier effective date of January 31, 2000, for the assignment of a 10 percent rating for a left median nerve injury.  As such, the issue on appeal has been recharacterized as reflected on the title page.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2013.  A transcript of the hearing is associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.

This appeal was processed in part by using the Virtual VA paperless claims processing system.  The documents contained in this system, including the hearing transcript, were reviewed in conjunction with this appeal.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of whether there was clear and unmistakable error (CUE) in an October 1982 rating decision that assigned an initial evaluation of 10 percent for residuals of left wrist laceration with injury of the radial nerve and painful subcutaneous nodule as analogous to a painful scar instead of under the criteria for an injury to the radial nerve, and entitlement to a separate evaluation for left radial nerve injury been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  At the March 2013 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim of entitlement to an effective date earlier than January 31, 2000, for the award of service-connected compensation for a left median nerve injury.

2.  The Veteran's right knee disability is characterized by crepitus, pain, swelling, some limitation of flexion, and instability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to an effective date earlier than January 31, 2000, for the award of service-connected compensation for a left median nerve injury have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2012).

2.  The criteria for a rating higher than 10 percent for instability due to right knee disability have not been met.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.30, 4.45, 4.71a, Diagnostic Code 5257 (2012).

3.  The criteria for a separate 10 percent evaluation for right knee degenerative joint disease due to painful motion have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.30, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record at a hearing before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his authorized representative.  See 38 C.F.R. § 20.204(a).  

The Veteran withdrew his claim of entitlement to an effective date earlier than January 31, 2000, for the award of service connected compensation for a left median nerve injury on the record at his March 2013 hearing.  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.

Right Knee--Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the Veteran was sent a letter in March 2008 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing a claim.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a March 2013 hearing before the undersigned.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Right Knee--Analysis

The Veteran was initially service connected for status post right knee injury in an October 1982 rating decision.  This disability was evaluated as 10 percent disabling, effective October 26, 1981, under Diagnostic Code 5257-5010.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case Diagnostic Code (DC) 5257 relates to instability of the knee, while DC 5010 relates to degenerative arthritis.  38 C.F.R. § 4.71a.

The record shows that the Veteran underwent surgery to repair his anterior cruciate ligament (ACL) a few years later, but VA made no effort to recharacterize or reduce the Veteran's disability rating based on any improvements to the Veteran's right knee stability as a result.

In the July 2008 rating decision at issue, more than 20 years later, the disability was recharacterized as right knee degenerative joint disease status post reconstruction and chondromalacia (right knee disability) and the 10 percent evaluation was continued under Diagnostic Code 5010-5260.  DC 5260 relates to limitation of flexion.  Id.

In this way, the facts of the present case are nearly identical to those in Murray v. Shinseki, 24 Vet. App. 420 (2011).  In both cases, the disability rating for instability had been in effect for more than 10 years and therefore was protected.  See 38 U.S.C.A. § 1159.  In Murray,  the Court determined that changing the diagnostic code from DC 5257 for instability to DC 5260 for limitation of motion resulted in the impermissible severance of the instability rating as the two diagnostic codes did not evaluate the same symptoms.  See VAOGCPREC 23-97 (July 1, 1997; revised July 24, 1997)(allowing for separate ratings under DC 5003 and DC 5257 for a claimant who has arthritis and instability of the knee) and VAOGCPREC 9-98 (August 14, 1998)(allowing for separate ratings for arthritis based on X-ray findings and painful motion under 38 C.F.R. § 4.59).  Therefore, the Board will first consider whether the Veteran is entitled to a higher rating for instability of the right knee and then will address whether separate disability evaluations for limitation of motion are appropriate.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is therefore undertaken with consideration that different (staged) ratings may be warranted for different time periods during the claim period.

Knee instability is evaluated under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  A 10 percent evaluation is warranted for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 20 percent evaluation is warranted for moderate recurrent subluxation or lateral instability. Id.  A 30 percent evaluation, which is the maximum available under this diagnostic code, is warranted for severe subluxation or lateral instability.  Id.  The Board notes that the terms "slight," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Under Diagnostic Code 5010 traumatic arthritis established by x-ray findings will be rated either based on the limitation of motion of the affected joint based on x-ray findings.  If limitation of motion of the affected joint is not compensable, a 10 percent rating is applicable for noncompensable limitation of motion confirmed by findings such as swelling, muscle spasm, or painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Normal range of motion of the knee is zero to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  

Limitation of motion of the knee is evaluated under Diagnostic Code 5260 (for limitation of flexion) and Diagnostic Code 5261 (for limitation of extension).  If the criteria for a compensable (10 percent or more) rating under both these diagnostic codes are met, separate ratings can be assigned.  VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 59990 (2004).

A 10 percent evaluation is warranted for flexion limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  A 20 percent evaluation is warranted for flexion limited to 30 degrees.  Id.  A 30 percent evaluation is warranted for flexion limited to 15 degrees.  Id.

A 10 percent evaluation is warranted for extension limited to 10 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  A 20 percent evaluation is warranted for extension limited to 15 degrees.  Id.  A 30 percent evaluation is warranted for extension limited to 20 degrees.  Id.  A 40 percent evaluation is warranted for extension limited to 30 degrees.  Id.  A 50 percent evaluation is warranted for extension limited to 45 degrees.  Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

In his lay statements, the Veteran has reported swelling, pain, the inability to squat, severe weakness in lateral movement, and instability.  See January 2008 claim, June 2008 Statement.  At his hearing, he also reported discomfort, swelling, pain that increases throughout the day, painful motion, instability, locking, buckling a couple of times per week, and limitation of flexion.  See March 2013 Hearing Testimony.  Despite a doctor's recommendation that he use braces, the Veteran does not use any assistive device.  He does wrap his knee on most days.  His hour and a half drive to work worsens his symptoms.  He telecommutes one day per week and is able to switch that day around to accommodate days that his knee flare ups prevent him from driving.  

The Veteran underwent a VA examination in March 2008.  At that time, he complained of discomfort in his right knee that was aggravated by prolonged standing, walking, and climbing.  He reported pain and periodic swelling or effusion that required draining.  He had undergone surgery in 1990 to reconstruct the ligament.  The examiner noted that the Veteran did not use an assistive device and had normal gait and posture.  He was able to dress, undress, and get on the examination table without difficulty.  There was a well-healed scar on the lateral aspect of his right knee.  His range of motion was from zero degrees extension to 130 degrees flexion without pain or loss of motion on repetition, but with crepitation.  There was no evidence of additional limitation due to pain, weakness, fatigue, lack of endurance after repetitive motion, incoordination, or flare-ups.  Likewise, there was no clinical evidence of instability.  The examiner did note, however, that there was obvious atrophy of the right quadriceps and the circumference of the right quadriceps was 2 centimeters less than the circumference of the left quadriceps; however, full motor strength was shown.  This disability was not found to have an adverse impact on the Veteran's activities of daily living, personal grooming, hygiene, transportation, or current occupation.

At a March 2009 private orthopedic consult, the Veteran complained of achiness, stiffness, limited motion, and swelling with activity.  The examiner noted surgical scars on the Veteran's right knee.  X-ray evidence showed advanced arthritis with narrowing of the medial and lateral compartments with osteophytes.  His range of motion was from -5 degrees extension to 120 degrees flexion with mild pain at the end of the range.   The Veteran had an endpoint on Lachman; McMurray sign was negative.  He guarded.  There was no gross varus valgus laxity.

The Veteran underwent another VA examination in April 2010.  At that time, he complained of discomfort in his right knee that was aggravated by prolonged standing, walking, squatting, kneeling, and climbing.  He reported arthroscopic surgery and meniscectomy in 1987, followed by reconstructive surgery of his ACL later that year.  He did not report any subsequent surgery.  His range of motion was from zero degrees extension to 135 degrees flexion without pain.  Repetition did not result in additional loss of motion.  There was no mediolateral instability.  Anterior-posterior drawer sign, Lachman test, and McMurray test were all negative. 

In September 2011, the Veteran again underwent a VA examination.  At that time he complained of intermittent pain and swelling, especially on activity, which he eased with Motrin.  He stated that he had undergone arthroscopic surgery in 1988 and ACL reconstructive surgery in 2005 with partial relief.  He reported recent incidents of giving way.  The examiner noted a well-healed surgical scar along the lateral aspect of the right knee and two well-healed arthroscopic incision scars.  These was mild diffuse swelling and tenderness.  There was moderate crepitus on extension.  There was no subluxation or contracture.  There was mild laxity and instability.  Anterior drawer sign was positive, but posterior drawer sign, McMurray sign, and Lachman were negative.  His range of motion was from zero degrees extension to 130 degrees flexion on repetitive testing.  There was no evidence of painful motion.  The Veteran was found to have mild to moderated degenerative joint disease of the right knee status post anterior cruciate ligament repair.  There was no evidence of weakened movement, excess fatigability, or incoordination.  There was no evidence that these or pain would further decrease motion during exacerbations of repetitive activity.   The Veteran did not have a history of frequent falling; he did not use an assistive device; and he was not found to be unsteady.  There was no evidence of incapacitating episodes within the last 12 months.  The Veteran was able to perform his activities of daily living and his usual occupation despite his disability.  There were no functional limitations on weightbearing, standing, or walking.  The Veteran walked 100 feet in the clinic without difficulty.  There was no ankylosis or prosthesis.

The evidence of record varies as to whether the Veteran's right knee is in fact unstable.  At no time, however, has the Veteran's right knee instability been worse than mild (September 2011).  Despite his lay reports of severe lateral instability, the record does not show that the Veteran needed a brace or other assistive device and no objective evidence of unsteadiness.  Thus, the symptoms of instability most nearly approximate the criteria for the currently assigned 10 percent rating.  See 38 C.F.R. § 4.71a, DC 5257.  As such, a higher evaluation for instability of the right knee is not warranted.  See 38 C.F.R. § 4.7.  

The Board will now consider whether additional separate evaluations for the Veteran's right knee are appropriate based on his additional symptoms.

(During the pendency of this appeal, the Veteran was award service connection for scars of the right knee and left ankle.  See September 2012 rating decision.  In October 2012, the Veteran submitted a statement that was labeled as a Notice of Disagreement (NOD) with the September 2012 rating decision, but then specified that the scars claims, which were the sole issue decided in that decision, were not included in that "NOD."  In this way, that statement is not a NOD to the September 2012 rating decision as it cannot reasonably be construed as disagreement with that rating decision and as a desire for appellate review.  See 38 C.F.R. § 20.201.  The time limit for the Veteran to file an adequate NOD has not yet expired.  See 38 C.F.R. § 20.302.  As such, the issue of the disability rating and effective date of the award for scars is not before the Board.)

The range of motion findings detailed above do not on their face support a compensable (10 percent) evaluation for flexion or extension at any time.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260-5261.  Based on the evidence, the Veteran has had limitation of flexion to no less than 120 degrees and limitation of extension to no worse than 5 degrees.  As such, there is no showing of a compensable degree of disability as to both right knee flexion and right knee extension; thus a separate rating for each pursuant to VAOPGCPREC 9-2004 is not warranted.  While the limitation of motion of the Veteran's knee is not sufficient to warrant a compensable evaluation under Diagnostic Codes 5260 or 5261, the Veteran has also reported symptoms of crepitus, painful motion, and locking.  These symptoms are sufficient to qualify for the minimum compensable evaluation for the joint.  See 38 C.F.R. § 4.59.  As such, the Board finds that a separate 10 percent evaluation under DC 5003 is warranted for painful motion although compensable functional loss is not shown.  Lichtenfels v Derwinski, 1 Vet. App. 484 (1991) (painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to the minimum 10 percent rating even though there is no actual limitation of motion).  (Although separate ratings may be assigned for limitation of flexion and limitation of extension, the Veteran has specifically indicated that his symptoms occur with flexion, not extension.  At the hearing, he noted that the symptoms were noted with any attempt to squat, not with extension of the joint.  Consequently, only one 10 percent rating is assignable based on pain under Lichtenfels.)

The Veteran has argued that he is entitled to a separate evaluation for dislocation or removal of cartilage (meniscus).  See February 2012 Statement.  In this regard, the Board notes that the Veteran has undergone debridement of the meniscus in October 1987.  While the April 2010 VA examination states that the Veteran underwent a meniscectomy, based on the Veteran's subjective history, the radiological evidence does not note either a torn or missing meniscus.  Moreover, the Veteran's symptoms are considered in the separate 10 percent evaluation above.  Therefore a separate rating under DC 5259 or 5258 would result in impermissible pyramiding.  See 38 C.F.R. § 4.14.

In sum, throughout the rating period on appeal the Veteran is entitled to no more than the current 10 percent evaluation for instability of the right knee but is entitled to an additional separate 10 percent evaluation for painful motion.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, such as additional limitation of motion or a higher degree of instability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

ORDER

The appeal on the issue of entitlement to an effective date earlier than January 31, 2000, for the award of service-connected compensation for a left median nerve injury is dismissed.

Entitlement to a rating higher than 10 percent for right knee disability due to instability is denied.

Entitlement to a separate 10 percent evaluation for right knee degenerative joint disease due to painful motion is granted, subject to the laws and regulations governing the award of monetary benefits.

(The effect of the above order is that the Veteran will have two separate 10 percent ratings for his right knee without regard to any rating based on scarring.)



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


